DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method access of the aortic valve site, and/or the advancing/pushing steps must be shown or the feature(s) canceled from the claim(s). It seems the intended novel aspect of the invention is the approach of the device to the aortic target valve site, and the pushing of the therapeutic device in the distal direction from the femoral artery, but only a sheath is illustrated in the figures. It would seem the intended novel aspects should be illustrated. No new matter should be entered.
The drawings are objected to because figure 1, 2, do not have sufficiently dense dark, uniformly thick and well-defined lines as necessitated by Patent Rule 1.84(l) Standard of Drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 2, include multiple antecedent basis issues. The claims should be consistent in how the terms are claimed with respect to using “a/an/the”. See examples below. 
Claim 1 recites the limitation "the heart" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a heart”. 
Claim 1 recites the limitation "the venous vasculature" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a venous vasculature”. 
Claim 1 recites the limitation "the flexible member " in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a flexible member”. 
Claim 1 recites the limitation "a femoral artery" in line 7. However, claim 1 already recites “a femoral artery” in line 2. It is unclear if the femoral artery of line 7 is the same or different femoral artery of line 2. For examination purposes, the limitation in question of line 7 will be interpreted as “the femoral artery”. 
Claim 2 recites the limitation "the LPS" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a LPS”. Of note: a further designation of what LPS is referring to should be included. In light of the specification, LPS will be examined as a sheath. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0303719 to Cox.
As to claim 1, Cox discloses a method for delivering a therapeutic device to a target aortic valve site, comprising: (a) positioning a cable (the guidewire, as seen in figure 15, “first guidewire” in paragraph 115-120) in a body of a patient to run between a femoral artery, through the heart via an aortic valve, left ventricle, mitral valve, left atrium, and right atrium into the venous vasculature (figure 15, paragraph 115, 117), the flexible member having a first end extending outside the body from a venous vessel superior to the heart and a second end external to the patient at the femoral artery (figure 15, paragraph 115-117, based on the entry of other devices along the first guidewire, the “flexible member” will be external or outside the patient at both ends); (b) releasably connecting an aortic valve therapeutic device (the prosthetic aortic valve 100, paragraph 109,110, 44, 45, 37, releasably connecting to the guidewire based on interaction of the sheath/catheter, in paragraph 116-120) to the cable and introduce the aortic valve therapeutic device into a femoral artery; (c) advancing a sheath (catheter exchanged for second guidewire, paragraph 120) over the cable into the venous vasculature and into the left ventricle of the heart; (d) pushing the aortic valve therapeutic device in a distal direction from the femoral artery while pulling the cable from the venous vessel to advance the aortic valve therapeutic device to the target site (paragraph 119, there will be given push/pull in a distal direction to advance and delivery the prosthetic valve). Based on the structural limitations claimed, with limited linking of the relationship or orientation between them (for example, is the cable distinct from the flexible member), and the general method steps, Cox will be able to read on the method claim based on the multiple guidewire paths within the heart and catheters used with a releasable nature, where an aortic prosthetic valve is delivered . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0303719 to Cox in view of U.S. Patent Publication 2005/0055089 to Macoviak.
As to claim 2, Cox discloses the method above but is silent about steering the LPS during step (d) to align the aortic valve therapeutic device. Cox does seem to disclose aligning a catheter which could be an LPS (paragraph 116-120). 
Macoviak teaches a similar method (apply therapeutic devices within the heart, abstract) including steering the LPS during step (d) to along the aortic therapeutic devices at the target site (paragraph h147, 149, 151, 217) for the purpose of aiding in directing catheters within the heart (paragraph 147, 149, 217). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the steering step of Macoviak with the method of Cox in order for aiding in directing catheters within the heart. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2002/0013571 to Goldfarb, U.S. Patent Publication 2004/0260394 to Douk, and U.S. Patent Publication 2007/0016288 to Gurskis all disclose similar methods pertinent to the claims of claims record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771